DETAILED ACTION
This office action is in response to the amendments filed on 12/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0121417) in view of Hung (2007/0187785) and in further view of Zhu (US 8,406,042).
With respect to Claim 10, Li (Fig 7) shows most aspects of the current invention including a magnetic random access memory comprising:
a pair of electrode plates (106/708), and a magnetic tunnel junction device (112) provided in between the pair of electrode plates and electrically insulated from at least one of the pair of electrode plates, the magnetic tunnel junction device comprising:
a free magnetic layer (Free)
a pinned magnetic layer (Fix)
a nonmagnetic barrier layer (barrier) arranged therebetween
the magnetic tunnel junction device further comprising a first electrode (702) electrically connected to the free magnetic layer and a second electrode (704) 
wherein the free magnetic layer, the pinned magnetic layer and the nonmagnetic barrier layer of the magnetic tunnel junction device are parallel with the pair of electrode plates
However, Li does not disclose the pinned magnetic layer comprising a synthetic antiferromagnetic structure including a first ferromagnetic layer, a second ferromagnetic layer and a nonmagnetic spacer layer arranged therebetween, the first ferromagnetic layer being in contact with the nonmagnetic barrier layer, the nonmagnetic spacer layer inducing an antiferromagnetic coupling between the first and second ferromagnetic layers, the magnetic tunnel junction device further comprising a second electrode electrically connected to the second ferromagnetic layer for conducting a current passing through the magnetic tunnel junction device and the pair of electrode plates operate to apply a perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the 
On the other hand, Hung shows (Fig 6) a magnetic random access memory comprising a magnetic tunnel junction device comprising a free magnetic layer (620), a pinned magnetic layer (640) and a nonmagnetic barrier layer (630) arranged therebetween, the pinned magnetic layer comprising a synthetic antiferromagnetic structure including a first ferromagnetic layer (642), a second ferromagnetic layer (646)and a nonmagnetic spacer layer (644) arranged therebetween, the first ferromagnetic layer being in contact with the nonmagnetic barrier layer, and a second electrode (BE) electrically connected to the second ferromagnetic layer, the nonmagnetic spacer layer inducing an antiferromagnetic coupling between the first and second ferromagnetic layers and wherein the nonmagnetic spacer layer comprises a material selected from a groupPage 2 of 14Application No. 16/120,584Office Action dated 19 March 2020Amendment dated 6 June 2020 consisting of Mg, B, Al, Ca, Sr, La, Ti, Hf, V, Ta, Cr, W, Ru, Cu, In, Si and Eu. Hung teaches doing so to form a parallel or anti-parallel arrangement of the two magnetic layers on both sides of the tunneling barrier layer which are utilized to determine the data stored in the memory cell. Furthermore, adjustments made to the first ferromagnetic layer and second ferromagnetic layer reduces the switching field for the free layer of the MTJ (par 41-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the pinned magnetic layer comprising a synthetic antiferromagnetic structure including a first ferromagnetic layer, a second ferromagnetic layer and a nonmagnetic spacer layer arranged therebetween, the first ferromagnetic layer being in contact with the nonmagnetic barrier layer, the nonmagnetic spacer layer inducing an antiferromagnetic coupling between the first and second ferromagnetic layers a second 
However, Hung does not disclose the second electrode electrically connected to the second ferromagnetic layer for conducting a current passing through the magnetic tunnel junction device and the pair of electrode plates operate to apply a perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the nonmagnetic spacer layer.
On the other hand, Zhu discloses (Fig. 1-5B) a magnetic random access memory comprising a pinned magnetic layer (24) including a first ferromagnetic layer and second ferromagnetic layer, a second electrode (29) electrically connected to the pinned magnetic layer for conducting a current passing through the magnetic tunnel junction device (column 8 lines 53-67) and a pair of electrode plates (31a/31b) operate to apply a perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the nonmagnetic spacer layer (column 7 lines 57-60 and column 8 lines 28-53). Zhu teaches doing so to use a coupling (pinned) layer that has a phase change that is strain activated, and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second electrode electrically connected to the second ferromagnetic layer for conducting a current passing through the magnetic tunnel junction device and the pair of electrode plates operate to apply a perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the nonmagnetic spacer layer in the device of Li to use a coupling (pinned) layer that has a phase change that is strain activated, and precisely control the AF-F switch and the subsequent free layer switching, due to the AF-F switching based on an applied voltage.
With respect to Claim 11, Zhu discloses (Fig. 1-5B) wherein the pinned magnetic layer (24) including a first ferromagnetic layer and second ferromagnetic layer of the synthetic antiferromagnetic structure have a perpendicular-to-plane magnetization (column 8 lines 28-35).
 With respect to Claim 12, Hung shows (Fig 6) wherein the first ferromagnetic layer and the second ferromagnetic layer of the synthetic antiferromagnetic structure have an in-plane magnetization (par 41).
With respect to Claim 13, Hung 
With respect to Claim 14, Hung shows (Fig 6) wherein the free magnetic layer (620) is made of a ferromagnetic or ferrimagnetic metal or an alloy thereof selected from but not limited to Fe, Co, Ni, Mn, NiFe, FePd, FePt, CoFe, CoPd, CoPt, YCo, LaCo, PrCo, NdCo, SmCo, CoFeB, BiMn, NiMnSb, or a combination thereof with a material selected form a group consisting of B, Al, Zr, Hf, Nb, Ta, Cr, Mo, Pd or Pt; or the free magnetic layer is made of a synthetic ferromagnetic or ferrimagnetic material comprising a synthetic stack structure of Co/Ir, Co/Pt, Co/Pd, CoCr/Pt, Co/Au or Ni/Co multilayer with a 3d/4d/4f/5d/5f/ rare earth metal layer; or the free magnetic layer is made of a semi-metallic ferromagnetic material comprising a Heusler alloy in a form of XYZ or X2YZ, wherein X is selected from
With respect to Claim 15, Hung shows (Fig 6) wherein the nonmagnetic barrier layer is made of an oxide, a nitride or an oxynitride, of an element selected from a group consisting of Mg, B, Al, Ca, Sr, La, Ti, Hf, V, Ta, Cr, W, Ru, Cu, In, Si and Eu; or the nonmagnetic barrier  layer is made of a metal or an alloy, is selected a group consisting of Cu, Ag, Au, Al, Pt, Ta, Ti, Nb, Os, 
With respect to Claim 16, Li (Fig 7) further comprising wherein each of the first and second electrodes is made of a material selected from a group consisting of Li, Mg, Al, Ca, Sc, Ti, V, Mn, Cu, Zn, Ga, Ge, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Ba, Hf, Ta, W, Re, Os, Ir, Pt, Au, Tl, Pb, Bi, Po, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm and Yb; or each of the first and second electrodes is made from graphite, carbon nanotube or bamboo charcoal (par 23 and 29).
With respect to Claim 17, Li (Fig 7) further comprising an insulating layer (104) provided between the at least one of the pair of electric plates and the magnetic tunnel junction device to electrically insulate the magnetic tunnel junction device from the at least one of the pair of electric plates (par 23).
With respect to Claim 18, Zhu discloses (Fig. 1-5B) a magnetic random access memory comprising wherein the pair of electrode plates apply the perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the nonmagnetic spacer layer when the first and second electrodes apply the current to the magnetic tunnel junction device to write data Page 5 of 14Application No. 16/120,584Office Action dated 19 March 2020Amendment dated 6 June 2020into the magnetic tunnel junction device (column 7 lines 57-60 and column 8 lines 28-53).

Response to Arguments
Applicant’s arguments filed on response to the amendments filed on 12/28/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments: Claims 10-18 were pending in the current application. In the Office Action of 9 October 2020, claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2011/0121417) in view of Hung (2007 /0187785) and in further view of Zhu (US 8,406,042). This rejection is respectfully traversed.
Examiner responds: The examiner respectfully disagrees. Li (US 2011/0121417) teaches a magnetic random access memory comprising a pair of electrode plates (106/708), and a magnetic tunnel junction device (112) provided in between the pair of electrode plates and electrically insulated from at least one of the pair of electrode plates. . Li (US 2011/0121417) teaches a different illustrative embodiment of a method of forming magnetic tunnel junction (MTJ) device, wherein a diffusion barrier could formed above the MTJ device an etched back leaving a portion above and adjacent to the MTJ stack (Fig 11).
Furthermore, Zhu (US 8406042) teaches a magnetic random access memory comprising a pinned magnetic layer (24) including a first ferromagnetic layer and second ferromagnetic layer, a second electrode (29) electrically connected to the pinned magnetic layer for conducting a current passing through the magnetic tunnel junction device (column 8 lines 53-67) and a pair of electrode plates (31a/31b) operate to apply a perpendicular electric field to the synthetic antiferromagnetic structure of the pinned magnetic layer to enhance the antiferromagnetic coupling between the first and second ferromagnetic layers induced by the nonmagnetic spacer layer (column 7 lines 57-60 and column 8 lines 28-53).
With respect to claim 1, it is noted that Li (US 2011/0121417) in view of Hung (2007/0187785) and in further view of Zhu (US 8,406,042) shows all aspects of the semiconductor device according to the claimed invention. Claim 1 contains a process step in a device claim and is an intermediated step that does not affect the structure the final device. Therefore, the limitation has been properly rejected using the teachings of Zhu (US 8,406,042). The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814